Per Curiam.

Upon examination of the testimony taken before the board, the findings of the Board of Commissioners on Grievances and Discipline and the brief of respondent, we concur with the board’s, finding that respondent violated DR2-110(A)(2) and DR6-101(A) (3) of the Code of Professional Responsibility.
We confirm the recommendation of the board that respondent, Robert H. Johnstone, be publicly reprimanded. It is so ordered.

Judgment accordingly.

O’Neill, C. J., Herbert, Celebrezze, W. Brown, P. Brown, Sweeney and Locher, JJ., concur.